DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
				      Status of the Application
1.	Acknowledgement is made of the amendment received 7/30/2022. Claims 1-22 are pending in this application. 
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than 
The application has been amended as follows: 
	In claim 1, line 15: in front of “built-in-test-circuit”, delete “a” and insert --said--, because BIST is claimed in preamble. 
	(The further amendment was not authorized by attorney of record, the examiner found it as minor typo-error and corrected himself). 	
Allowable Subject Matter
4.	Claims 1-22 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations
a first single-crystal substrate with a plurality of logic circuits disposed therein, wherein said first single-crystal substrate has a device area, wherein said device area is larger than an imaged reticle mask that is used to manufacture the device, wherein said plurality of logic circuits comprise at least a first interconnected array of processors, wherein said plurality of logic circuits comprise at least a second interconnected set of circuits comprising a first logic circuit, a second logic circuit, and a third logic circuit, wherein said second interconnected set of logic circuits further comprise switching circuits that support replacing said first logic circuit and/or said second logic circuit with said third logic circuit; and said built-in-test-circuit (BIST); wherein said built-in-test-circuit is operably connected to the second interconnected set of logic circuits to test for testing a functionality of at least said first logic circuit and said second logic circuit, as in the context of claim 1; 
a first single-crystal substrate with a plurality of logic circuits disposed therein, wherein said first single-crystal substrate has a device area, wherein said device area is larger than an imaged reticle mask that is used to manufacture the device, wherein said plurality of logic circuits comprise at least an interconnected array of processors, wherein said plurality of logic circuits comprise a first logic circuit, a second logic circuit, a third logic circuit, a fourth logic circuit, and a fifth logic circuit, and wherein said plurality of logic circuits comprise switching circuits that support replacing said first logic circuit and said second logic circuit with said fifth logic circuit, as in the context of claim 8; 
a first single-crystal substrate and a plurality of logic circuits disposed therein; wherein said first single-crystal substrate has a device area, wherein said device area is larger than an imaged reticle mask that is used to manufacture the device, wherein said plurality of logic circuits comprise a first logic circuit, a second logic circuit, and a third logic circuit, wherein said plurality of logic circuits comprise switching circuits to support replacing said first logic circuit and/or said second logic circuit with said third logic circuit, and a first programmable connection and a second programmable connection; wherein said first programmable connection connects an input signal to at least said first logic circuit, and wherein said second programmable connection connects said input signal to at least said third logic circuit, as in the context of claim 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        8/3/22